Citation Nr: 0731942	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  06-28 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a disability manifested 
by dizziness, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
December 2003 to February 2005, and had 4 years and 3 months 
of prior active service.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an August 2005 
rating decision by the Cleveland, Ohio Department of Veterans 
Affairs (VA) Regional Office (RO).  In July 2007, a Travel 
Board hearing was held before the undersigned.  A transcript 
of that hearing is of record.

In September 2005 correspondence the veteran expressed 
disagreement with the rating assigned for his bilateral 
hearing loss.  The RO issued a statement of the case in the 
matter.  The veteran did not perfect his appeal in that 
matter, and it is not before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

The veteran reports that he has experienced continuous 
dizziness since an IED exploded near his truck in May 2004 
while he was serving in Iraq.  

In his September 2005 notice of disagreement, the veteran 
stated that he was sent to a specialist at the Green Zone who 
informed him that he had broken bones in his inner ear which 
affected his inner ear fluid and caused his dizziness.  He 
was told that there was nothing that could be done for this, 
and that the condition would be chronic.  He also stated that 
he was similarly advised by a specialist at the Cleveland 
VAMC.  The record includes a February 2005 VA ENT 
consultation report; however, such record does not discuss 
dizziness.

On May 2006 VA examination, the veteran reported the injury, 
and reiterated that he was told he would have continuous 
dizziness because of the injury.  I. G. M., MD (a 
neurosurgeon) found that it was unlikely that the veteran 
sustained a neurological injury as a result of the IED 
explosion. (Notably, the physician did not review the 
veteran's claims file).

Compensation may be paid to any Persian Gulf War veteran 
"suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed 
illnesses)."  38 U.S.C.A. § 1117.  The chronic disability 
must have manifested either during active military, naval, or 
air service in the Southwest Asia Theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2011, and must not be 
attributed to any known clinical diagnosis by history, 
physical examination, or laboratory tests.  Objective 
indications of a chronic disability include both "signs," 
in the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.

The veteran has not been examined by VA to determine whether 
he has a chronic disability (other than a neurological 
injury) manifested by dizziness.  Under the circumstances 
presented, such examination is necessary. 

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for the veteran 
to be examined by an appropriate 
specialist to determine whether he has a 
chronic disability manifested by dizziness 
related to his service (his involvement in 
an IED explosion therein).  The veteran's 
claims file must be reviewed by the 
examiner in conjunction with the 
examination.  The examiner should:  (a) 
Opine whether the veteran has a chronic 
disability manifested by dizziness.  (b) 
If so, the examiner should further opine 
whether the chronic disability is a known 
clinical entity (and if the response is 
yes, the examiner should also opine 
whether it is related to the veteran's 
service/IED explosion therein) or whether 
it is due to undiagnosed illness.  The 
examiner must explain the rationale for 
all opinions given.  

2.  The RO should then review this claim.  
If it remains denied, the RO should issue 
an appropriate supplemental statement of 
the case, and give the veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

